2022 IL App (3d) 190281

                                Opinion filed February 18, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 14th Judicial Circuit,
                                                        )       Henry County, Illinois.
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-19-0281
             v.                                         )       Circuit No. 17-CF-348
                                                        )
      SHAUN N. TAYLOR,                                  )
                                                        )       Honorable Terence M. Patton,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
             Justice Holdridge concurred in the judgment and opinion.
             Justice Lytton dissented, with opinion.


                                                 OPINION

¶1          Defendant Shaun N. Taylor appeals from his conviction of attempted first degree murder

     of a peace officer. The lower court sentenced defendant to 30 years in prison plus an additional 20

     years for using a firearm during the commission of the offense. On appeal, he argues that (1) the

     trial court erred in denying his request for a second expert to evaluate his mental state at the time

     he committed the offense and (2) the 20-year firearm enhancement for attempted murder of a peace

     officer does not apply. For the reasons that follow, we affirm.

¶2                                           I. BACKGROUND
¶3          Defendant was charged with one count of attempted first degree murder of a peace officer

     (720 ILCS 5/8-4(a), (c)(1)(A), 9-1 (West 2016)) and one count of aggravated discharge of a firearm

     (id. § 24-1.2(a)(3)) for shooting at Illinois State Police Trooper Andrew Scott after Scott initiated

     a traffic stop of defendant’s vehicle. Prior to trial, the court appointed clinical psychologist Dr.

     Kirk Witherspoon to examine defendant and determine whether he was fit to stand trial and

     whether he could raise the defense of not guilty by reason of insanity (NGRI). Witherspoon

     conducted an evaluation and diagnosed defendant as suffering from posttraumatic stress disorder

     stemming from his military service in Afghanistan. Applying multiple psychological factors,

     Witherspoon concluded that defendant was fit for trial and failed to meet the threshold for asserting

     the defense of NGRI. In an addendum to his report, Witherspoon noted that defendant reported

     using “psychostimulants” to stay awake while driving at the time of his arrest. Witherspoon stated

     that the ingestion of such stimulants would, in his opinion, preclude defendant’s ability to plead

     not guilty by reason of insanity. Witherspoon concluded that, in the event defendant was found

     guilty, a guilty-but-mentally-ill presumption would apply. Specifically, he recommended that

     defendant “be considered as reasonably experiencing significant and debilitating posttraumatic

     stress disorder, irrespective of psychostimulant use, relative to adjudicatory and dispositional

     considerations.”

¶4          In addition to his report, Witherspoon provided defense counsel with a handwritten note,

     opining:

                            “Mr. Taylor is a borderline case. I do not think he meets the

                    threshold of NGRI. However, if his parents can afford it, you may wish to

                    seek a second opinion. If so, I can give you the names of a couple of other

                    good psychologists who can do this work.”



                                                      2
¶5          In response to Witherspoon’s note, defendant filed a motion requesting the appointment of

     a psychologist, at the State’s expense, to conduct an evaluation and provide a second opinion as to

     his mental state at the time he committed the offense. In support of his motion, defendant cited

     Witherspoon’s report, the addendum, and the handwritten note.

¶6          Following a hearing on the motion, the trial court denied defendant’s request. The court

     found that defendant had met the threshold requirement of establishing that he was indigent. It

     then discussed whether there was a need for a second expert. The court noted that defendant had

     already been evaluated by Witherspoon at the State’s expense with Witherspoon finding defendant

     did not meet the requirements of an insanity defense. The court noted that Witherspoon’s report

     did not include a recommendation that the court appoint another evaluator. The court emphasized

     that, in prior cases, Witherspoon’s report included a recommendation for a second evaluation if

     needed and found that the psychologist’s failure to do so in this case was significant.

¶7          At trial, evidence revealed that Scott stopped defendant on Interstate 80 around 9:30 p.m.

     on October 15, 2017. Defendant was traveling from the state of Washington to Massachusetts.

     Scott approached defendant’s vehicle, identified himself as an Illinois State Trooper, and informed

     defendant that he was going to give him a warning. He asked defendant to return to the squad car

     with him, but defendant declined the invitation. While Scott was preparing the warning, another

     officer arrived with a canine unit. The officer walked around defendant’s vehicle, and the dog

     alerted. Scott and the other officer then approached the vehicle and asked defendant to exit the car.

     Instead, defendant sped off.

¶8          Defendant pulled off the interstate at a nearby exit and parked his car on a country road.

     He grabbed his AR-15 semiautomatic rifle and a .40-caliber handgun and took a position with a

     line of sight of his vehicle in a nearby cornfield. Moments later, Scott pulled up behind defendant’s


                                                      3
       vehicle. He exited his squad car but did not approach defendant’s vehicle, instead, moving toward

       the back of his squad car. That is when defendant fired 23 shots in Scott’s direction with the

       semiautomatic rifle. Scott survived the incident unharmed. Law enforcement pursued defendant

       on foot. Several hours later, defendant surrendered.

¶9            The jury found defendant guilty of attempted murder of a peace officer and aggravated

       discharge of a firearm. The trial court merged the aggravated discharge conviction into the

       attempted murder conviction.

¶ 10          Prior to sentencing, the court entertained argument on the propriety of applying a 20-year

       enhancement to defendant’s sentence for personally discharging a firearm. The State focused on

       the term “shall” in the firearm enhancement language and argued it was mandatory. Defendant

       argued that application of the firearm enhancement would constitute a double enhancement under

       the statute given that he was already subject to the enhanced sentencing range of 20 to 80 years.

¶ 11          Relying on People v. Jackson, 2018 IL App (1st) 150487, and People v. Tolentino, 409 Ill.

       App. 3d 598 (2011), the court found the 20-year enhancement would not constitute a double

       enhancement. Specifically, the court stated,

                          “When the victim is a peace officer, the sentencing range is enhanced in

                      recognition of the heightened risk officers take in performing their duties,

                      seeking to deter the intentional killings of police officers. The 20-year

                      firearm enhancement, the purpose of that is to deter the use of firearms in

                      the commission of felonies due to the greater risk posed by their use. So the

                      Court found that those are designed to address different situations;

                      therefore, it’s not a double enhancement to impose both[.]”




                                                        4
¶ 12          The court imposed an aggregate term of 50 years in prison. The court’s sentence consisted

       of a 30-year term under section 8-4(c)(1)(A) of the attempt statute based on Scott’s status as a

       peace officer plus a 20-year firearm enhancement under section 8-4(c)(1)(C) for defendant’s

       personal discharge of a firearm. 720 ILCS 5/8-4(c)(1)(A), (C) (West 2016).

¶ 13          Defendant appeals.

¶ 14                                             II. ANALYSIS

¶ 15                                 A. Request for Second Expert Opinion

¶ 16          Defendant argues the trial court erred in denying his request for the appointment of a

       second expert to determine whether he was insane at the time of the offense.

¶ 17          A defendant has a constitutional right to present a complete defense and compel necessary

       witnesses on his or her behalf regardless of a defendant’s ability to pay. People v. Lawson, 163 Ill.

       2d 187, 220 (1994). An indigent defendant, however, is not entitled to an expert merely because

       the expert would be useful, helpful, valuable, or important to the defense. People v. Shelton, 401

       Ill. App. 3d 564, 575 (2010). The defendant must show that the requested expert assistance is

       necessary in proving a crucial issue in the case and that the lack of funds for the expert will

       therefore prejudice him. Lawson, 163 Ill. 2d at 221. We review a trial court’s denial of a motion

       for an expert witness for an abuse of discretion. In re Commitment of Lingle, 2018 IL App (4th)

       170404, ¶ 39. A trial court abuses its discretion when its ruling is arbitrary, fanciful, or

       unreasonable, or where no reasonable person would take the view adopted by the trial court. People

       v. Donoho, 204 Ill. 2d 159, 182 (2003).

¶ 18          In Ake v. Oklahoma, 470 U.S. 68, 83 (1985), the United State Supreme Court established

       that, “when a defendant demonstrates to the trial judge that his sanity at the time of the offense is

       to be a significant factor at trial, the State must, at a minimum, assure the defendant access to a


                                                        5
       competent psychiatrist who will conduct an appropriate examination and assist in evaluation,

       preparation, and presentation of the defense.” In Illinois, a defendant’s right of access to a

       psychiatric examination is protected by statute as well. Under section 115-6 of the Code of

       Criminal Procedure of 1963 (725 ILCS 5/115-6 (West 2020)), if a defendant indicates that he or

       she may rely on the defense of insanity or plead guilty but mentally ill, “the Court shall *** order

       the defendant to submit to examination by at least one clinical psychologist or psychiatrist.”

       Section 115-6 also provides that the trial court “may order additional examinations if the Court

       finds that additional examinations by additional experts will be of substantial value in the

       determination of issues of insanity or drugged conditions.” Id.

¶ 19          In this case, the requirements of Ake have been met. Defendant demonstrated that he was

       indigent and that his sanity was to be a significant issue at trial. Thus, the State was required to

       provide defendant with access to a psychiatric evaluation. See Ake, 470 U.S. at 86. The trial court

       appointed Witherspoon at the State’s expense to determine whether defendant was sane at the time

       he committed the offense, fulfilling the mandate of Ake. Witherspoon, a clinical psychologist,

       conducted a thorough evaluation of defendant’s mental condition and reported that defendant was

       not insane when he fired upon Scott.

¶ 20          In his report, Witherspoon stated that he interviewed defendant on two occasions.

       Defendant was well oriented for person, place, and time, showing no signs of hallucinations or

       delusions. Based on several mental assessment procedures, including a mental status exam and the

       Million Clinical Multiaxial Inventory-III, Witherspoon opined that defendant suffered from

       bipolar I disorder, in partial remission, and severe posttraumatic stress disorder. In relation to

       defendant’s sanity at the time of the offense, Witherspoon reviewed the case file and police

       interviews and reported that defendant’s actions were based on paranoia and fear. He stated that,



                                                        6
       although defendant had paranoid thoughts, his self-defense motive did not comport with the nature

       of his calm and compliant surrender to police. Defendant was able to reflect on his actions and

       describe the events of that day; he described paranoid but rational behavior. Based on his

       evaluation, Witherspoon concluded that defendant’s actions did not reflect psychosis or a degree

       of irrationality that would have prevented him from understanding the criminality of his behavior.

       In other words, his behavior did not demonstrate insanity. Witherspoon’s addendum also states

       that defendant’s condition did not meet the clinical threshold to present the defense of NGRI.

       Witherspoon’s evaluation indicates that he carefully studied the mental examination data,

       considered the investigative reports, and analyzed the evaluation of defendant in light of these

       records. It is for those reasons we cannot conclude that the denial to appoint an additional

       psychiatric expert was an abuse of discretion.

¶ 21          Defendant maintains that Witherspoon’s reference to defendant’s case as “borderline” in

       his handwritten note to defense counsel required the trial court to order a second evaluation, at the

       State’s expense. However, given the information submitted by Witherspoon after examining

       defendant, there was no substantial value in ordering another evaluation. Although an additional

       expert witness may have been helpful to defendant, the State was not required to finance the

       assistance to assure defendant’s access to a complete defense. See Lingle, 2018 IL App (4th)

       170404, ¶ 42 (finding that second expert was not required where first expert provided thorough

       evaluation and diagnosis). Accordingly, the trial court’s failure to approve additional funds for

       further psychiatric evaluation did not amount to an abuse of discretion.

¶ 22                                   B. 20-Year Firearm Enhancement

¶ 23          Next, defendant challenges his sentence. He claims that the trial court erred in applying

       both the status-based sentencing range under section 8-4(c)(1)(A) and the 20-year firearm



                                                        7
       enhancement under section 8-4(c)(1)(C) of the attempt statute when formulating his sentence for

       attempted first degree murder of a peace officer. 720 ILCS 5/804(c)(1)(A), (C) (West 2020). He

       argues that, once a sentencing court applies the status-based 20- to 80-year sentencing range in

       subsection (A), the other subsections of the attempted first degree murder statute cannot apply

       without running afoul of the prohibition against double enhancements.

¶ 24          Defendant notes a split of authority on this issue, citing People v. Phagan, 2019 IL App

       (1st) 153031, leave to appeal denied, No. 125249 (Ill. Nov. 26, 2019); People v. Holley, 2019 IL

       App (1st) 161326, leave to appeal denied, No. 125078 (Ill. Sept. 25, 2019); and People v. Douglas,

       371 Ill. App. 3d 21 (2007) (holding that, once a court applies the status-based sentencing range in

       section 8-4(c)(1)(A), it cannot apply a firearm enhancement) as compared to Jackson, 2018 IL

       App (1st) 150487, leave to appeal denied, No. 123784 (Ill. Sept. 26, 2018); People v. Smith, 2012

       IL App (1st) 102354, appeal denied, No. 115292 (Ill. Jan. 30, 2013); and Tolentino, 409 Ill. App.

       3d 598, appeal denied, No. 112553 (Ill. Sept. 28, 2011) (adopting a conjunctive reading of the

       attempt statute, allowing application of the sentencing range in section 8-4(c)(1)(A) as well as a

       firearm enhancement). Defendant urges us to follow the Phagan line of cases and vacate the 20-

       year firearm enhancement from his sentence.

¶ 25          The Illinois attempt statute sets forth the elements of attempt and provides sentencing

       guidelines for attempted offenses, including first degree murder. Section 8-4(c)(1) states:

                      “[T]he sentence for attempt to commit first degree murder is the sentence

                      for a Class X felony, except that

                              (A) an attempt to commit first degree murder when at least one of

                          the aggravating factors specified in paragraphs (1), (2), and (12) of

                          subsection (b) of Section 9-1 is present is a Class X felony for which the


                                                          8
sentence shall be a term of imprisonment of not less than 20 years and

not more than 80 years;

   (B) an attempt to commit first degree murder while armed with a

firearm is a Class X felony for which 15 years shall be added to the term

of imprisonment imposed by the court;

   (C) an attempt to commit first degree murder during which the

person personally discharged a firearm is a Class X felony for which 20

years shall be added to the term of imprisonment imposed by the court;

   (D) an attempt to commit first degree murder during which the

person personally discharged a firearm that proximately caused great

bodily harm, permanent disability, permanent disfigurement, or death to

another person is a Class X felony for which 25 years or up to a term of

natural life shall be added to the term of imprisonment imposed by the

court; and

    (E) if the defendant proves by a preponderance of the evidence at

sentencing that, at the time of the attempted murder, he or she was acting

under a sudden and intense passion resulting from serious provocation

by the individual whom the defendant endeavored to kill, or another,

and, had the individual the defendant endeavored to kill died, the

defendant would have negligently or accidentally caused that death,

then the sentence for the attempted murder is the sentence for a Class 1

felony[.]” 720 ILCS 5/8-4(c)(1)(A)-(E) (West 2020).




                              9
¶ 26          We apply the de novo standard of review when construing a statute. Jackson, 2018 IL App

       (1st) 150487, ¶ 47. The primary objective of statutory construction is to ascertain and give effect

       to the legislature’s intent. People v. Casler, 2020 IL 125117, ¶ 24. All other rules of statutory

       construction are subordinate to this principle. Id. “In determining the intent of the legislature, the

       court may properly consider not only the language of the statute, but also the reason and necessity

       for the law, the evils sought to be remedied, and the purpose to be achieved.” People v. Frieberg,

       147 Ill. 2d 326, 345-46 (1992). While penal laws are to be construed strictly, they are not to

       be construed so strictly as to defeat the obvious intention of the legislature. People v. Kirkrand,

       397 Ill. 588, 590 (1947). We construe statutes presuming the legislature did not intend absurd,

       unjust, or inconvenient results. People v. Lewis, 234 Ill. 2d 32, 44 (2009).

¶ 27          When presented with a similar issue regarding the attempt statute, Justice Wolfson writing

       for a unanimous court in Douglas, 371 Ill. App. 3d 21, found that section 8-4(c)(1)(A) was not an

       enhancement but, rather, the enhancements were contained in the following subsections of (B),

       (C), and (D). Id. at 26. At this point in his analysis, Justice Wolfson was one for one. Nonetheless,

       the Douglas court went on to preclude the application of the firearm enhancements by engaging in

       presumptions of what the legislature may have intended. See id. (“[T]he legislature well might

       have believed it was authorizing trial judges to impose severe sentences.”). By engaging in

       speculation regarding the legislature’s intent, Justice Wolfson ended up only batting 0.500 on his

       analysis, which is not bad considering not even Babe Ruth achieved that average. 1

¶ 28          Next came Tolentino, 409 Ill. App. 3d 598. The court in Tolentino agreed that the analysis

       in Douglas was only partially correct, finding that speculation as to what the legislature “might



       1
          Babe Ruth only achieved a career batting average of 0.342. Major League Baseball,
       https://www.mlb.com/search?q =babe%20ruth&playerId=121578 (last visited Feb. 14, 2022)
       [https://perma.cc/DR6X-TU6U].
                                                        10
       have believed” was dicta and declined to follow it. Id. at 606. Analyzing the statute, the court

       found no express prohibition on the application of the firearm enhancements when sentencing

       under section 8-4(c)(1)(A). Id. The court also delineated that the public policy concerns underlying

       section 8-4(c)(1)(A) differ from those underlying the firearm enhancement provisions. Id.

¶ 29          The attempt statute was amended in 2010, adding section 8-4(c)(1)(E) along with the now

       infamous “and.” Pub. Act 96-710, § 25 (eff. Jan. 1, 2010) (amending 720 ILCS 5/8-4(c)(1)). The

       Jackson court had the first crack at interpreting the amended statute. Jackson, 2018 IL App (1st)

       150487. The court conceded the use of semicolons between the subsections signaled a disjunctive

       reading was appropriate, only allowing one subsection to apply to a given case. Id. ¶ 51.

       Nonetheless, the use of “and” before section 8-4(c)(1)(E) signaled that the General Assembly

       intended for section (c)(1)’s exceptions to apply conjunctively, not disjunctively. Id. The court

       held that the most natural reading was that section 8-4(c)(1)(A) was the baseline sentence with one

       of the firearm enhancements applying based on the facts of the case. Id. ¶ 52.

¶ 30          In 2019, the appellate court came to the opposite result, first in Phagan and then in Holley.

       In those cases, the appellate court indulged in a disjunctive reading of the statute precluding the

       application of a firearm enhancement to a sentence under section 8-4(c)(1)(A).

¶ 31          Turning to Phagan, the decision in that case is full of tortured reasoning that overlooks the

       plain language of the statute. One example of this obfuscation is the detour into the discussion of

       Apprendi v. New Jersey, 530 U.S. 466 (2000). Phagan, 2019 IL App (1st) 153031, ¶ 88. Apprendi

       is irrelevant to the issues in either Phagan or this case. Apprendi is not dispositive as to whether

       section 8-4(c)(1)(A) is a sentencing enhancement, as Apprendi stands for the proposition that a

       sentencing enhancement still must be proven beyond a reasonable doubt. Pointing to the State’s

       compliance with Apprendi in finding section 8-4(c)(1)(A) a nonelement sentencing enhancement


                                                       11
       is illogical when the State needed to advance proof beyond a reasonable doubt regardless of the

       statutory section’s classification. Id.

¶ 32           When addressing the merits, Phagan disparaged the analysis in Jackson because of the

       failure to address the content of section 8-4(c)(1)(E). Id. ¶ 100. Once engaged in statutory

       construction, Phagan found that reading subsection (E) with the other subsections conjunctively,

       as the court did in Jackson, brought about “absurd results.” Id. ¶ 101. The court then turned its

       attention to subsections (B) through (D), finding a conjunctive reading equally absurd owing to

       the fact a sentencing court could apply all three of the firearm enhancements if the State proved

       the facts necessary to apply the most serious of the three. Id. Both of these alleged problems were

       solved at once by a disjunctive reading of subsections (A) through (E). Id. ¶ 103.

¶ 33           Phagan was wrongly decided. 2 A review of section 8-4(c)(1)(A)-(E) of the Criminal Code

       of 2012 (720 ILCS 5/8-4(c)(1)(A)-(E) (West 2020)) makes clear that section 8-4(c)(1)(A) is not

       an enhancement but, rather, the base sentencing range for a status-based offense such as the one at

       issue. The plain unambiguous language of the statute states that in the presence of certain

       aggravating factors, while still a Class X felony, “the sentence shall be a term of imprisonment of

       not less than 20 years and not more than 80 years.” (Emphasis added.) Id. § 8-4(c)(1)(A); Smith,

       2012 IL App (1st) 102354, ¶¶ 110-16. Common sense dictates that the 20 to 80-year baseline



       2
         The Phagan court’s finding that it could merely vacate the firearm enhancement absent a remand for
       resentencing is also incorrect. Courts craft terms of imprisonment mindful of firearm enhancements, thereby
       reaching a just sentence for the accused offense. There is no need to cite authority for this contention as
       experience and logic are adequate support. Phagan provides a defendant the unjust windfall of vacating the
       mandatory enhancement absent remand for resentencing. Phagan improperly relied on one act, one crime
       principles in arriving at the conclusion the court could vacate the less severe of the enhancements and forego
       resentencing. What does one act, one crime principles have to do with this issue? That’s right: nothing! It
       is apparent that the lower court in this case did not view a 30-year sentence, only 4 years above the minimum
       for the same offense not committed against a peace officer a just result. It is more than likely that had the
       trial judge known the 20-year firearm enhancement was inapplicable, he would have sentenced defendant
       differently under section 8-4(c)(1)(A). When a firearm enhancement is vacated, the cause should be
       remanded for resentencing.
                                                            12
       sentence is not an enhancement. This interpretation is enforced by the remainder of the statute with

       subsections (B), (C), and (D) of section 8-4(c)(1) setting forth sentence enhancements that “shall

       be added” to whichever sentence range is applicable for the Class X felony. 720 ILCS 5/8-

       4(c)(1)(B)-(D) (West 2020); Smith, 2012 IL App (1st) 102354, ¶¶ 110-16. Absent from the statute

       is language prohibiting the imposition of the firearm enhancements. Smith, 2012 IL App (1st)

       102354, ¶ 115.

¶ 34          Further, supporting this interpretation are the separate evils sought to be prevented by the

       status-based offense and the firearm enhancements. The legislature has been explicit in its intent

       to punish attempt first degree murder of a peace officer more severely than the same attempt on an

       ordinary citizen. Moreover, the legislature has clearly expressed its intent to punish offenses

       perpetrated with firearms with sentencing enhancements. See id. (noting public policy concern of

       section 8-4(c)(1)(A) is to deter the intentional killing of peace officers who take heightened risks

       in performing their duties, as opposed to the policy concerns underlying the following subsections

       of (B), (C), and (D) that are meant to deter the use of firearms in the commission of felonies due

       to the greater risk their use poses to society at large); see also Tolentino, 409 Ill. App. 3d at 606;

       People v. Felton, 2019 IL App (3d) 150595, ¶ 64. There is more than one way to attempt to take

       the life of a peace officer. An attempt first degree murder of a peace officer using an AR-15 should

       be punished more harshly than the same attempt using a butter knife. Any speculation that the

       legislature has already contemplated the use of firearms in an attempt to commit first degree

       murder of a peace offer and has addressed those concerns via the 20 to 80-year sentencing range

       is unwarranted. See Smith, 2012 IL App (1st) 102354, ¶ 114.

¶ 35          As the State points out, if defendant in this case would have fired upon a civilian rather

       than the trooper, Class X sentencing would apply with a baseline sentence in the 6 to 30-year range



                                                        13
       along with a mandatory 20-year firearm enhancement. The minimum possible sentence in that

       scenario is 26 years, 6 years more than the minimum allowed under section 8-4(c)(1)(A). The end

       result of the interpretation advocated by defendant would allow for an individual attempting to

       murder a peace officer while discharging a firearm to receive a sentence below the mandatory

       minimum sentence of an attempt first degree murder of an ordinary citizen under the same facts.

       This runs afoul of the legislative intent to punish these status-based crimes and crimes committed

       with a firearm more severely. Despite the legislature’s express intent, defendant’s interpretation of

       the statute leads to absurd results. To engage in this suggested reading would do nothing more than

       place form over substance.

¶ 36          Defendant points to the reasoning in Phagan, arguing that a conjunctive reading of the

       statute is impossible. First, he argues that a conjunctive reading of the statute would require the

       lower court to apply the 15, 20, and 25-year firearm enhancements in certain situations. Second,

       he notes the incompatibility of section 8-4(c)(1)(A) and section 8-4(c)(1)(E) under a conjunctive

       reading.

¶ 37          To the first point, having found from the plain language that section 8-4(c)(1)(A) is a base

       sentencing range, under a conjunctive reading, only one of the firearm enhancements can apply.

       This is because double enhancements to a sentence are prohibited unless the legislature clearly

       intended such a penalty and “that intention is clearly expressed” in the statute. People v. Guevara,

       216 Ill. 2d 533, 545-46 (2005); see also Jackson, 2018 IL App (1st) 150487, ¶ 53 (noting we will

       not interpret a statute as permitting double enhancements). The Jackson court was correct in

       finding “unfounded” the notion that a court would apply all three of the firearm enhancements

       when the State was able to prove the most serious of the three. Id. The Phagan court conceded that

       there was no such case in which all three firearm enhancements were applied. Phagan, 2019 IL



                                                        14
       App (1st) 153031, ¶ 102. We similarly find defendant’s contention that a lower court would apply

       more than one firearm enhancement “unfounded.” Jackson, 2018 IL App (1st) 150487, ¶ 53.

¶ 38          As to the second contention, the court in Jackson was on the right track when interpreting

       this statute, but as pointed out in Phagan, Jackson failed to address the content of section 8-

       4(c)(1)(E). The Jackson court conceded that the use of semicolons between the subsections

       generally indicate a disjunctive reading. Id. ¶ 51. This concession is perplexing as the use of a

       semicolon often replaces a coordinating conjunction, most often the word “and.” Nonetheless, the

       Jackson court found that the use of “and” at the end of the series of subsections, before subsection

       (E), signaled the intent of the General Assembly for the subsections to be read conjunctively.

¶ 39          What the Jackson court left out is that the legislature at times has difficulty properly

       codifying its intent. See Goldblatt v. City of Chicago, 30 Ill. App. 2d 211, 217 (1961) (“The use

       of ‘or’ and ‘and’ is so frequently inaccurate in statutory enactments that the courts readily change

       ‘or’ to ‘and’ and vice versa, whenever such conversion is required by the context.”). Section 8-

       4(c)(1)(E) is not an enhancement, rather, it describes mitigating circumstances that lessens the

       provided for Class X sentencing to that of a Class 1 felony. Similar to section 8-4(c)(1)(A), section

       8-4(c)(1)(E) is a baseline sentence. In the presence of serious provocation, the sentencing court is

       instructed to treat the offense as a Class 1 felony, thereby rendering the firearm enhancements

       inapplicable. Although the legislature intended section 8-4(c)(1)(A) and the appropriate firearm

       enhancement that follows to apply in the cumulative as evidenced by the “and” before section 8-

       4(c)(1)(E), it is proper to read the “and” as an “or” in light of the content of section 8-4(c)(1)(E),

       allowing that section alone to apply disjunctively. See County of Du Page v. Illinois Labor

       Relations Board, 231 Ill. 2d 593, 606 (2008) (“In construing statutes, the strict meaning of words

       like ‘and’ ‘is more readily departed from than that of other words.’ ” (quoting John P. Moriarty,

       Inc. v. Murphy, 387 Ill. 119, 129 (1944))); Martin v. Office of the State’s Attorney, 2011 IL App

                                                        15
       (1st) 102718, ¶ 11 (“[I]f reading ‘and’ in a statute literally would create an inconsistency in the

       statute or render the sense of the statute dubious, then the term ‘and’ will be read as ‘or.’ ” (citing

       County of Du Page, 231 Ill. 2d at 606)). Ergo, subsection (A) is the baseline sentence in cases

       dealing with status-based offenses such as the one here, with either subsection (B), (C), or (D) also

       applying when a firearm is used in the commission of the offense.

¶ 40          Accordingly, the circuit court did not err in sentencing defendant.

¶ 41                                           III. CONCLUSION

¶ 42          For the foregoing reasons, we affirm the judgment of the circuit court of Henry County.

¶ 43          Affirmed.

¶ 44          JUSTICE LYTTON, dissenting:

¶ 45          I concur with the finding that the trial court did not abuse its discretion in denying

       defendant’s motion for a second expert regarding the determination of insanity at the time of the

       offense. However, I disagree with the majority’s conclusion that the trial court appropriately

       applied both the status-based enhancement under section 8-4(c)(1)(A) and the 20-year firearm

       enhancement under section 8-4(c)(1)(C) to defendant’s sentence for attempted first degree murder

       of a peace officer.

¶ 46                               IT IS ALL ABOUT THE SEMICOLONS

¶ 47          When interpreting a statute, our primary objective is to give effect to the legislature’s

       intent, which we do by looking to the language in the statute and determining its plain and ordinary

       meaning. Jackson, 2018 IL App (1st) 150487, ¶ 48. In construing legislative intent, we must

       consider the entire statute in light of the subject it addresses, presuming the legislature did not

       intend absurd, unjust, or inconvenient results. Lewis, 234 Ill. 2d at 44. Double enhancements to a

       sentence are prohibited unless the legislature clearly intended such a penalty and “that intention is

       clearly expressed” in the statute. People v. Guevara, 216 Ill. 2d 533, 545-46 (2005).

                                                         16
¶ 48          In interpreting criminal statutes, we are mindful to apply the statutory language strictly in

       favor of the accused; nothing should be taken by implication beyond the plain and obvious

       meaning of the statute. People v. Lavallier, 187 Ill. 2d 464, 468 (1999). Thus, if a criminal statute

       is ambiguous, it will generally be construed in a defendant’s favor. People v. Johnson, 2017 IL

       120310, ¶ 30.

¶ 49          In this case, defendant argues that the 20-year enhancement for personally discharging a

       firearm does not apply to his conviction for attempted first degree murder of a peace officer

       because the plain language of the attempt statute only allows the court to impose one enhancement

       or the other, not both. See Phagan, 2019 IL App (1st) 153031, ¶ 103; Holley, 2019 IL App (1st)

       161326, ¶ 32; and Douglas, 371 Ill. App. 3d at 26.

¶ 50          As a baseline, the plain language of the attempt statute requires attempted first degree

       murder to be sentenced as a Class X offense, carrying a sentencing range of 6 to 30 years. 720

       ILCS 5/8-4(c)(1) (West 2020); 730 ILCS 5/5-4.5-25(a) (West 2020). The semicolons between the

       subsections that follow indicate that each exception must be read disjunctively. See Jackson, 2018

       IL App (1st) 150487, ¶ 51 (conceding that the use of semicolons between subsections ordinarily

       means that the subsections are related but separate concepts that should be read disjunctively). If

       the victim is a peace officer, the statute increases the sentencing range to 20 to 80 years. 720 ILCS

       5/8-4(c)(1)(A), 9-1(b)(1) (West 2020). If a firearm is used during the commission of the offense,

       the statute requires the imposition of an additional 15 years to the Class X sentence. Id. § 8-

       4(c)(1)(B). If the defendant personally discharges a firearm during the commission of the offense,

       the statute requires the imposition of an additional 20 years. Id. § 8-4(c)(1)(C). If the defendant’s

       actions caused great bodily harm, permanent disability, permanent disfigurement, or death, the

       statute mandates the imposition of an additional 25 years. Id. § 8-4(c)(1)(D). However, if certain



                                                        17
       mitigating factors are present, the sentence is reduced to the sentence for a Class 1 felony. Id. § 8-

       4(c)(1)(E). I believe each subsection applies separately, not collectively.

¶ 51          The placing of a semicolon at the end of each subsection and use of the word “and” between

       subsections (D) and (E) may seem confusing to some, but the grammatical structure of section 8-

       4(c)(1) as a whole is clear. The rules of punctuation in the English language are well defined. The

       semicolon is used to separate “two or more clauses which are of more or less equal importance”

       as a means of indicating discontinuity. The New Fowler’s Modern English Usage 699 (R.W.

       Burchfield ed., 3d ed. 1996); Karen Elizabeth Gordon, The New Well-Tempered Sentence: A

       Punctuation Handbook for the Innocent, the Eager, and the Doomed 61 (1993). Its function is “to

       separate contact clauses—that is, clauses that are not linked by a conjunction.” Theodore M.

       Bernstein, The Careful Writer; A Modern Guide to English Usage 373 (1965).

¶ 52          Jackson agrees with these rules but relies on the word “and” between subsection (D) and

       (E) to support a conjunctive interpretation. See Jackson, 2018 IL App (1st) 150487, ¶ 51. The

       majority follows Jackson, ignoring the purpose of the semicolon. Both, however, miss the point.

¶ 53          The use of a semicolon between each subsection is significant. A semicolon signals a stop;

       it forces the reader to contemplate each sentencing exception independently. A semicolon is not a

       comma. A comma indicates a pause, not a stop, and is used to combine elements in a series.

       Gordon, supra at 46 (“three or more elements in a series are separated by commas”); see also

       Bernstein, supra at 359 (discussing correlative conjunctions and the use of commas to combine

       related material in a series). Unlike commas, nothing in the rules of punctuation suggests that the

       use of a semicolon allows for a conjunctive reading of equally weighted provisions. See The New

       Fowler’s Modern English Usage 699 (R.W. Burchfield ed., 3d ed. 1996). Likewise, the semicolons

       between subsections (A) through (E) in the attempt statute mean something: they provide an

       interruption of grammatical construction, they signal discontinuity between the subsections, and,

                                                        18
       most importantly, they indicate there are five distinct factors that modify the Class X sentence for

       attempted murder.

¶ 54          The “and” between subsections (D) and (E) connects subsections (A) through (D) with

       subsection (E) to cohere them into a complete sentence, nothing more. It links them into a whole;

       it does not add them together.

¶ 55          Moreover, the plain text of the statute does not contain a statement clearly indicating

       legislative approval of a double enhancement. See Guevara, 216 Ill. 2d at 545-46 (applying more

       than one enhancement is prohibited unless the statute clearly expresses that intention). Thus, under

       the rules of statutory construction, as well as English grammar, a conjunctive reading cannot be

       adopted.

¶ 56          My view is supported by the court’s analysis in Phagan and Holley. Phagan held that the

       20-year firearm enhancement imposed by the trial court did not apply to the charged offense of

       attempted murder of a peace officer. Phagan, 2019 IL App (1st) 153031, ¶ 107. The court

       construed the attempted first degree murder statute and concluded that the statute contains five

       distinct sentencing exceptions that are mutually exclusive. Id. ¶ 103. Phagan rejected Jackson,

       Smith, and Tolentino. It found that a conjunctive reading of subsections (A) through (D) failed to

       consider the addition of subsection (E) to the attempt statute, which allows the sentencing court to

       lessen the class of attempted murder under certain mitigating circumstances. Id. ¶¶ 92-100. The

       Phagan court explained:

                            “Jackson relied on the word ‘and’ to support its conjunctive

                      interpretation of the subsections without taking account of what came after

                      the ‘and.’ One simply cannot read subsection (A) and subsection (E)

                      conjunctively. Applying the conjunctive reading proposed in Jackson to the

                      remainder of the subsections would require us to acquiesce in an impossible

                                                       19
                      reading of the statutory scheme as a whole, an absurd result we are obligated

                      to avoid. [Citation.]” Id. ¶ 100.

       The court noted that reading the statute conjunctively led to an impossible sentence because the

       mitigating circumstances that allow for the application of subsection (E) did not apply to the

       aggravated versions of attempted murder described in subsections (A) through (D). Id. ¶ 99.

       Indeed, logically, how could it?

¶ 57          The Phagan court also reasoned that reading subsections (A) through (D) conjunctively

       would produce an absurd result when a defendant, charged with attempted first degree murder of

       a peace officer, personally discharged a firearm that proximately caused great bodily harm,

       permanent disability, permanent disfigurement, or death. In that situation, the sentencing court

       would be required to impose the 15-year, 20-year, and 25-year enhancements in addition to

       subsection (A) for attempted murder of a police officer. Id. ¶ 101. To avoid both of these illogical

       results and unintended multiple enhancements, the court read subsections (A) through (E)

       disjunctively and concluded that only one subsection could apply at a time. Id. ¶ 103.

¶ 58          In Holley, the court applied a similar analysis and concluded that the legislature intended

       for subsections (A) through (E) to be alternative sentencing options, not cumulative. Holley, 2019

       IL App (1st) 161326, ¶ 30. It noted that the State’s argument advocated for a “selectively

       cumulative reading” of section 8-4(c)(1). Id. ¶ 31. The State in Holley acknowledged that

       subsections (A) and (E) cannot be applied cumulatively without running afoul of double

       enhancement concerns but encouraged the court to apply the status-based enhancement in

       subsection (A) and the firearm enhancements in (B), (C), and (D) together. Id. The court declined

       by stating:




                                                          20
                       “What the State is actually asking us to do is treat subsection (A) as the

                      baseline in [the defendant’s] case with a permissible sentencing

                      enhancement to be drawn from subsections (B), (C), or (D). However, this

                      reading would only make sense if the ‘and’ that the State relies on were

                      placed immediately after subsection (A).” Id.

       The court determined that the general structure of the statute indicated that subsections (A) through

       (E) were separate paragraphs with separate applications and found that the trial court erred in

       applying the 25-year firearm enhancement to the defendant’s convictions of attempted murder of

       a peace officer. Id. ¶¶ 32-33.

¶ 59          The majority disregards Phagan, but I find Phagan and Holley to be well reasoned.

       Following Jackson, as the majority suggests, leads to an illogical and unintended result that

       directly contradicts the prohibition against double enhancements.

¶ 60          Applying the rule of statutory construction, as we must, the first degree murder provision

       of the attempt statute does not allow for the imposition of a 20-to-80-year sentence under

       subsection (A) combined with the firearm enhancements in subsections (B), (C), and (D). I would

       therefore vacate the 20-year firearm enhancement and remand the cause for resentencing.




                                                        21
                                 No. 3-19-0281


Cite as:                 People v. Taylor, 2022 IL App (3d) 190281


Decision Under Review:   Appeal from the Circuit Court of Henry County, No. 17-CF-348;
                         the Hon. Terence M. Patton, Judge, presiding.


Attorneys                James E. Chadd, Thomas A. Karalis, and Santiago A. Durango,
for                      of State Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                Catherine Runty, State’s Attorney, of Cambridge (Patrick
for                      Delfino, Thomas D. Arado, and Justin A. Nicolosi, of State’s
Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                         People.




                                       22